Appellant was heretofore charged under Article 1534, P. C., as an agent of an incorporated company, and that he embezzled and misapplied moneys without the consent of the officers of such institution. This cause, reported in 132 Tex. Crim. 539,106 S.W.2d 287, was reversed and remanded because of our holding that appellant was indicted under an improper statute, that is, under Article 1534, P. C. That the consent of such trustees for the taking of such money would have availed him nothing, since they had no power to thus consent. This present indictment is based on another statute which denounces the misapplication of public moneys. We think he was thus properly charged. Independent school districts are a portion of the government, and as such they are exercising a governmental function. See Dupuy v. State, 132 Tex.Crim. Rep.,106 S.W.2d 288, and authorities there cited.
We have again carefully gone over the record, and we think the original opinion herein has correctly decided the matters presented, and the motion for a rehearing is overruled.